UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                     3/19/20
VAS EDELEN,
              Plaintiff,
                                                    19-CV-8893 (LTS) (BCM)
       -against-
                                                    ORDER
API FORTRESS, INCORPORATED, et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

        In light of the ongoing national public health emergency, the initial case management
conference scheduled for April 21, 2020, at 10:00 a.m., will be conducted telephonically. At
that time, the parties shall call into the below teleconference:

       Call in number:      888-557-8511
       Access Code:         7746387

Dated: New York, New York
       March 19, 2020
                                           SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge
